Case 5:19-cm-00003-ELW Document 1 Filed 01/07/19 Page 1 of 12 Page|D #: 1

AO 106 (Rev. 01/09) Application for a Search Wa.rrant

 

UNITED STATES DISTRICT CoURT wm

,(
for the ’["9[9 ‘DNI]OL ':[ SV'-[Snoaa
Westem District of Arkansas
6102 l n er

In the Matter of the Search of SV CIH'IL~I
(B"i€fly describe the Property to be searched S`LNVXHV lSIG NHHL
or idenli)§' the person by name and address) Case NO_ moa ~LDIH.I.SIG S[]

csneb|ing@gmai|.com and/or Android IME|: \ O\ gm 5
357093091312557 or Android |ME|:

358071083910967 possessed by Goog|e, lnc.

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that l have reason to believe that there is now concealed on the following person or property
located in the WeSfel DiStriCt Of Arkansas _ (identifj) the person or describe property to
be searched and give its localion).' See "Attachmenf A"
This court has authority to issue this warrant under 18 U.S.C. §§ 2703(c)(1)(A) and 2711
(3)(A) and Federa| Ru|e of Crimina| Procedure 41

 

The person or property to be searched, described above, is believed to conceal (idemijj» the person or describe the
vapeffy w be Seized)! See "Attachment B"

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
Ei evidence of a crime; _
d contraband, fruits of crime, or other items illegally possessed;
d property designed for use, intended for use, or used in committing a crime;
lj a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of 18 U.S.C. § 2251/225_2 __ , and the application is based on these

facts: Production and Possession of Chi|d Pornography-See "Attachment C"

 

d Continued on the attached sheet.

[j Delayed notice of ¥ days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

/ App[icant ’.v signature

Thomas WootenLHS| TFO

Prinled name and lizle

 

Swom to before me and signed in my presence.

Date. )\\-,\\q t film § . woman/w

Judge ’s signature

City and state: Fayettevi||e, Arkansas 7 _ Erin L. V\hed§nann, US Magistrate Judge

Prz`nted name and title

 

Case 5:19-cm-00003-ELW Document 1 Filed 01/07/19 Page 2 of 12 Page|D #: 2

ATTACHMENT A

Property to Be Searched

This warrant applies to information associated with the Google Drive user ID(s) or email address
csnebling@g_m_ail.com, as well as any and all account information for Android IMEI:
357093091312557 with telephone number (479) 347-1242 and Android IMEI: 35 8071083910967
with telephone number (479) 256-2393; certain accounts that are stored at the premises
controlled by Google, Inc. (Google, Inc.) between the time period of January 1, 2018 until the
present that is stored at premises owned, maintained, controlled, or operated by Google Inc.,

1600 Amphitheatre Parkway, Mountain View, California 94043

 

Case 5:19-cm-00003-ELW Document 1 Filed 01/07/19 Page 3 of 12 Page|D #: 3

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Google
To the extent that the information described in Attachment A is within the possession, custody,
or control of Google Inc. (“Google”), including any messages, records, files, logs, or information
that have been deleted but are still available to Google, , Google is required to disclose the
following information to the government for each user ID listed in Attachment A:

(a) All contact and personal identifying information, including full name, user
identification number, birth date, gender, contact e-mail addresses, Google
passwords, Google security questions and answers, physical address (including
city, state, and zip code), telephone numbers, screen names, websites, and other
personal identifiers.

(b) All activity logs for the account and all other documents showing the user’s posts
and other activities;

(c) All photos and videos uploaded, distributed, received, or saved by that user ID;

(d) All profile information, status updates, and contact lists associated with the
accounts;

(e) All other records of communications and messages made or received by the user;

(f) All “check ins” and other location information;

(g) All IP logs, including all records of the IP addresses that logged into the account;

(h) All past and present lists of friends or contacts created by the account;

 

Case 5:19-cm-00003-ELW Document 1 Filed 01/07/19 Page 4 of 12 Page|D #:.4

(i) Any and All information deleted from the accounts but still recoverable by
Google;

(i) The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account
number);

(k) All privacy settings and other account settings, including privacy settings;

II. Information to be seized by the government
All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of Title 18, United States Code, Sections 2251 and Section 2252
involving the suspects outlined herein since January 1 2018 until present, including, for each
user ID identified on Attachment A, information pertaining to the following matters:
(a) Included, but not limited to, any and all sexually explicit images of minors
(b) Evidence indicating how and when the Google Hangout account was accessed or
used, to determine the chronological and geographic context of account access,
use, and events relating to the crime under investigation and to the Google
account owner;
(c) Evidence indicating the Google Hangout account own`er’s state of mind as it
relates to the crime under investigation;
(d) The identity of the person(s) who created or used the user ID, including records

that help reveal the whereabouts of such person(s).

Case 5:19-cm-00003-ELW Document 1 Filed 01/07/19 Page 5 of 12 Page|D #: 5

(e) The identity of the person(S) who communicated with the user ID about matters
relating to the Sexual exploitation of children or involving nude images of
children being sent and received via the lntemet or other means.

(i) Any and all conversations, contacts, messages, emails, posts and/or chats
involving the solicitation or enticement of minors to engage in Sexually explicit
conduct and/or encouraging minors to produce images or videos of themselves
nude or engaging in sexually explicit conduct. Any and all conversations with
others, adult or minors, concerning the sexual exploitation of children or the

Sending or receiving of images of minors, nude, clothed, or otherwise.

 

Case 5:19-cm-00003-ELW Document 1 Filed 01/07/19 Page 6 of 12 Page|D #: 6

ATTACHMENT C
UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS

STATE OF ARKANSAS

ss. Christopher NEBLING

COUNTY OF WASHINGTON

Affidavit in Support of Application for Search Warrant

I, Thomas Wooten, a Task Force Offlcer with Homeland Security Investigations (HSI),

being duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. I make this affidavit in support of an application for a search warrant for information
related to Google email accounts: csnebling@gr_i_iail.com, as well as any and all account
information for Android IMEI: 357093091312557 with telephone number (479) 347-1242 and
Android IMEI: 358071083910967 with telephone number (479) 256-2393; certain accounts that
are stored at the premises controlled by Google, Inc. (Google, Inc.), an e-mail, flle Storage and
synchronization service provider headquartered at 1600 Amphitheatre Parkway, Mountain View,
California 74043. The information to be searched is described in the following paragraphs and in
Attachment A. This affidavit is made in support of an application for a search warrant under 18
U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Google, lnc., to disclose to the
government copies of the information (including the content of communications) further

described in Section l of Attachment B. Upon receipt of the information described in Section I of

 

Case 5:19-cm-00003-ELW Document 1 Filed 01/07/19 Page 7 of 12 Page|D #: 7

Attachment B, government-authorized persons will review that information to locate the items
described in Section ll of Attachment B.

2. I am a Task Force Officer with the Depaitment of Homeland Security, Homeland
Security Investigations (“HSI”), currently assigned to the Assistant Special Agent in Charge
Office in Fayetteville, Arkansas. Since June of 2000, I have been a police officer / detective with
the Springdale, Arkansas Police Department. As such, I am authorized by the State of Arkansas
to apply for and execute search warrants, arrest warrants and other instruments of the court. As a
police officer / detective, I have received specialized training in matters related to criminal
investigation, specifically but not limited to the area of sexual exploitation of minors, drug
distribution, and money laundering Since August of 2017, I have been assigned as a Task Force
Officer to Homeland Security lnvestigations (HSI), a component of the U.S. Department of
Homeland Security. As a Task Force Officer (TFO) with HSI I primarily investigate crimes
related to the sexual exploitation of minors. Prior,to joining HSI, I attended a 40-hour training
session covering Title 8, Title 18, Title 19 and Title 21 of the United States Code. As such, I am
a law enforcement officer within the meaning of Section 115(c)(1) of Title 18 United States
Code, who is authorized by law or Government agency to engage in or supervise the prevention,
detection, investigation and/or prosecution of any violation of Federal and State criminal law.
Since joining HSI as a taskforce officer, your affiant has received training in Cellebrite Mobile
Forensics, Passmark Sofcware/OSForensics Triage tools, and has obtained certifications as a
Cellebrite Certified Operator, Cellebrite Certified Physical Analyst and OSForensics Triage
Operator,

3. This Affidavit is intended to show merely that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.
4. Based on my training and experience and the facts as set forth in this affidavit, there is

probable cause to believe that evidence constituting violations of Title 18, United States Code,

 

Case 5:19-cm-00003-ELW Document 1 Filed 01/07/19 Page 8 of 12 Page|D #: 8

Section 2251/2252/2252A “Production and Possession of Child Pornography” are currently
present on the item described as Attachment A.
5. There is also probable cause to search the information described in Attachment A for

evidence, instrumentalities, contraband/ fruits of these crimes further described in Attachment B.

DEFINITIONS AND AUTHORITY

6. This investigation concerns alleged violations of Title 18, United States Code, Section

2252/2252A, specifically Possession of Child Pornography and Production of Child Pornography.

7. Under Title 18 U.S.C. Section 2251/2252/2252A it is a federal crime for any person to
knowingly possesses child pornography as that term is defined by 18 United States Code, Section

2256.

8. The term “minor,” as used herein, is defined pursuant to Title 18, United States Code,

Section 2256(1) as “any person under the age of eighteen years.”
PROBABLE CAUSE

9. On or about November 20, 2018, Springdale Officers were dispatched to 608 West
Bailey Avenue in Springdale for a Rape report. As result of the subsequent investigation,
Christopher NEBLING was arrested on state charges for the offense of Rape. At the time of his
arrest, officers confiscated as evidence, a Samsung Galaxy Cellular Device with an Android
IMEI: 357093091312557 with telephone number (479) 347-1242 and an LG Aristo 2 cellular
device with an Android IMEI: 358071083910967 with telephone number (479) 256-2393. The
cellular devices were confiscated as evidence, due to the 17-year-old victim claiming that
NEBLING took nude photographs of her during their sexual encounter. On or about December 3,

2018, a search warrant was obtained to search both cellular devices.

 

Case 5:19-cm-00003-ELW Document 1 Filed 01/07/19 Page 9 of 12 Pag`e|D #: 9

10. Pursuant to the warrant, on or about December 6, 2018, your affiant conducted an
examination of both cellular devices using the Cellebrite UFED 4PC forensic tool. Said forensic
examination revealed multiple images of what appeared to be an approximately 10-year-old
female as she slept. The images depicted an adult males hand pulling down the clothing of the
minor, exposing her vagina, breasts, and buttocks. Your Affiant viewed all of the files depicting
the minor and described three of these files as follows:

(a) Filename hash: 595e0192a6c31004e7dd7489fdaf26c1f941af41795e061d3959f31242b48cfe
Filepath:

userdata(ExtX)/Root/data/com.google.android.apps.photos/cache/glide_cache/S95e01 92a6c3 l 004
e7dd7489fdaf26clf94laf4l795e06ld3959f`31242b480fe (F rom LG Arist02 device).

This image is of a sleeping approximate ten (10) year old female. The image itself depicts
an adult male’s hand pulling the pants down of the sleeping minor, exposing her vagina to
the camera. The minor’s shirt is also raised to shoulder level, exposing the minor’s
breasts.

(b) Filename hash: 4bfalbc22f9af402bbl4ad31d3d3407890bd0e2aabcea05bd98b701a00b59bf8
Filepath:

Userdata(ExtX)/Root/data/com. google.android.apps.photos/cache/glide_cache/4bfa1 bc22f9af402b
b 1 4ad3 l d3d3407890bd0e2aabcea05bd98b70 1 a00b5 9bf8 (From LG Arist02 device).

This image is of the same approximately 10-year-old female. The image is a close up of
the minor’s vagina, taken as an adult male’s hand can be seen holding down her pants to
expose her genitalia to the camera.

(c) Filename hash: 8404057974238167779.0
Filepath:

SamsungGSM _SMN950UGa1axyNote8. zip/sdcard/Android/data/com. sec. android. gallery
3d/cache/micro/8404057974238167779.0 (From Samsung Note 8 device).

This image is of the same minor female. The image itself depicts a close up of the minor’s
vagina. Again, an adult male’s hand can be seen holding down the minor’s clothing to
expose her vaginal area for the camera.

11. During the investigation, law enforcement was able to determine that the above
described child pornography images were taken inside NEBLING’s residence, located in

Springdale, Arkansas. Law enforcement subsequently positively identified the minor as a 10-

Case 5:19-cm-00003-ELW Document 1 Filed 01/07/19 Page 10 of 12 Page|D #: 10

year-old female believed to be residing with NEBLING. Based on such information, officers
contacted NEBLING’s wife, who also positively identified the minor in the images as her 10-

year-old daughter.

12. Consequently, law enforcement located NEBLING, who had bonded out of jail on
his previous Rape arrest. During a post-Miranda interview, NEBLING admitted to taking
partially nude images of the 10-year-old female as she slept. Additionally, he admitted to
surreptitiously photographing the 10-year-old getting in and out of the shower over the last

approximately one-year period.

13. Subsequent to NEBLING’s admissions, your Affiant reviewed the images from
both of NEBLING’S devices. Of note, your Affiant observed several of the same images on both
devices, which, based on your affiants training and experience, is indicative of a cloud-based
storage account that syncs multiple devices together. As such, your affiant was able to determine
that both cellular devices in-fact were connected to a Google account associated with the email
address of csnebling@gmail.com and both devices were found to have numerous Google
applications installed including, Gmail, and Google Drive.1 Forensically, your affiant was also
able to determine that the Google Drive Account was set up to automatically backup and sync

images taken with devices connected to the Google Drive account via the email

csnebling@gn_iail.com.

14. The fact that images were automatically saved to Google Drive and synced with
respect to the images taken is likewise supported by the file paths showing where the images were

stored on each device was different. The Samsung device showed a file path of “Samsung

 

‘ Per Wikipedia, Google Drive is a file Storage and synchronization service developed by Google.
Launched on April 24, 2012, Google Drive allows users to store files on their servers,
synchronize files across devices, and share files.

 

 

 

Case 5:19-cm-00003-ELW Document 1 Filed 01/07/19 Page 11 of 12 Page|D #: 11

GSM_SMN950UGa1axyNote8.zip/sdcard/Android/data/com.sec.android.gallery3d/cache/large/.”

While the same exact same images located on the LG device showed to be stored within the area
labeled, “google.android.apps.photos/cache/glide_cache.” As such, these exact same images were
not taken separately with each respective device, but instead taken with one device and
transferred to the other device. Again, based on the file path information from the photos on each
device, it is your Affiant’s opinion based on his training and experience that many of the images
were originally taken on the Samsung device and were synced to the LG device via the Google
Drive account. On December 7, 2018, a preservation letter was sent to Google in effort to recover

any further evidence that could still be present on NEBLING’S Google account.
BACKGROUND CONCERNING GOOGLE DRIVE

15. Based on my knowledge and experience and information obtained from other law
enforcement personnel with training and experience in this area, the following is known about

Google Drive accounts:

a. Google Drive is a file storage and synchronization service created by Google, It

allows users to Store files in the cloud, share files, and edit documents,
spreadsheets, and presentations with collaborators.

b. For Google Drive to synchronize files between the user’s computer and Google
Drive storage, the Google Drive ‘client’ software must be running on the users
computer. The client communicates with Google Drive to synchronize data.

c. Google Drive can be accessed offline on the Google Chrome browser via a
Chrome application,' which can be installed from the Chrome Web Store.
Documents, spreadsheets, presentations and drawings can also be viewed and
edited offline through standalone Chrome applications

d. Google gives every user 15 GB of online storage space, which is shared across
three of its most-used services, Google Drive, Gmail, and Google+ Photos.

e. Google Drive incorporates a system of file sharing in which the creator of a file or

 

 

Case 5:19-cm-00003-ELW Document 1 Filed 01/07/19 Page 12 of 12 Page|D #: 12

folder is, by default, its owner. The owner can regulate the public visibility of the
file or folder. Files or folders can be Shared privately with particular users having
a Google account, using their @gmail.com email addresses Sharing files with
users not having a Google account requires making them accessible to anybody
with the link. This generates a secret URL for the file, which may be shared via
email, blogs, etc. Files and folders can also be made public on the internet, which
means that they can be indexed by search engines and thus can be found and

accessed by anyone.

CONCLUSION
16. Therefore, your affiant respectfully requests this Court to issue a search
warrant authorizing the search of Google Drive account, csnebling@gr_nail.com, as well as

any and all account information for Android IMEI: 357093091312557 with telephone '
number (479) 347-1242 and Android IMEI: 358071083910967 with telephone number
(479) 256-2393, which is controlled and maintained by Google, Inc., as described in
Attachment A, to seize the evidence, fiuits, and instrumentalities described in Attachment
B, which individually or collectively constitute violation(s) of Title 18 United States
Code, Sections 2251 (Production of Child Pornography) and 2252A(a)(5)(B)

(Possession of Child Pornography).

 

Thomas Wooten, Task orce Officer

Homeland Security Investigations

Affidavit subscribed and sworn to before me this gin day of ’v“]) §§ t 2019.

Erin L. Wiedemann

United States Magistrate Judge

 

 

